DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-13 in the reply filed on 9/12/2022 is acknowledged.  Claims 1-8 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a pattern formation surface of the template according to claim 9".  There is insufficient antecedent basis for this limitation in the claim.  The template in claim 9 does not have a disclosed “pattern formation surface”, therefore claim 13 lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara (JP 2016-066667; already of record).  Regarding claim 9:
Kurihara teaches the template of claim 9 as seen in the annotated Figure 2 below, with film 15 being the optical layer:

    PNG
    media_image1.png
    687
    899
    media_image1.png
    Greyscale

Additionally, paragraph 0019 teaches H2 is greater than H1.
Regarding claim 10:
Kurihara teaches film 15 can be made from tantalum, tungsten, or chromium.
Regarding claim 11:
Kurihara teaches pattern 14 is used for alignment in paragraph 0048.
Regarding claim 13:
As previously discussed with regards to claims 9 and 11, Kurihara teaches the template of claim 9 and aligning it.  Kurihara also teaches using the template to imprint the first and second patterns as seen in Figures 3a-3d.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara, in view of Usa (JP 2013-168604; already of record).  Regarding claim 12:
Wherein the second pattern further includes a second depression between the first pattern and the depression and depressed more than the second surface to the first surface.
As seem in Figure 2 the template of Kurihara does not have the second depression of claim 12.  Nevertheless, in the same field of endeavor Usa teaches an alignment pattern with three depressions (Figure 2, alignment pattern 13), which could be divided similarly as with Kurihara above allowing for a first pattern and then a second pattern with two depressions.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have three depressions instead of two depressions in an alignment pattern, since the design of the alignment pattern is based on the needs of the main pattern (Usa, paragraph 0020), additionally, changes in shape and duplication of parts are obvious absent new or unexpected results (MPEP 2144.04 IV B and 2144.04 VI B).  Finally, It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance a skilled artisan would be able to determine the needed design of an alignment pattern based on what is known in the prior art.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743